Action to recover damages for personal injuries, alleged to have been sustained when plaintiff was struck by an automobile owned by one defendant and operated by the other. The jury rendered a verdict in defendants’ favor, and plaintiff appeals from the judgment entered thereon. Judgment unanimously affirmed, with costs. On this appeal only questions of fact are involved. The evidence is sufficient to sustain findings by the jury that defendant operator and plaintiff were both negligent. Present — Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ.